546 So. 2d 133 (1989)
Nelson GUERRA, Appellant,
v.
STATE of Florida, Appellee.
No. 88-2032.
District Court of Appeal of Florida, Fourth District.
July 19, 1989.
Richard L. Jorandby, Public Defender, and Margaret Good, Asst. Public Defender, West Palm Beach, for appellant.
*134 Robert A. Butterworth, Atty. Gen., Tallahassee, and Donna A. Provonsha, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
AFFIRMED. We do not address whether a mandatory fine should have been imposed upon appellant. We find the state waived such issue by failing to file a cross appeal. Fla.R.App.P. 9.110(g).
HERSEY, C.J., and POLEN and GARRETT, JJ., concur.